Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered as of August 7,
2012, by and among Oclaro, Inc., a Delaware corporation (the “Company”) and
Hitachi, Ltd., a corporation existing under the laws of Japan (“Hitachi”).

RECITALS

A. Hitachi was a stockholder of Opnext, Inc., a Delaware corporation (“Opnext”),
which entered into an Agreement and Plan of Merger and Reorganization dated
March 26, 2012 with the Company and Tahoe Acquisition Sub, Inc., a Delaware
corporation (“Sub”) (the “Merger Agreement”), under which Sub was merged into
Opnext, Opnext became a wholly-owned subsidiary of the Company (the “Merger”)
and the stockholders of Opnext, including Hitachi, received shares of the
Company’s common stock upon the conversion of the outstanding shares of Opnext
held by such stockholders.

B. Hitachi agreed to vote, and did vote, all shares of Opnext capital stock held
by Hitachi in favor of the Merger at a special meeting of the stockholders of
Opnext held to approve the Merger.

C. In connection with Hitachi’s agreement to vote its shares of Opnext in favor
of the Merger, the Company and Hitachi agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to and on the terms
and conditions herein set forth, the parties hereto hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings ascribed to them below:

1.1 Affiliate. “Affiliate” of any particular Person means any other Person
controlling, controlled by or under common control with such particular Person,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a Person whether through the ownership of
voting securities, contract or otherwise.

1.2 Board. “Board” shall mean the Company’s Board of Directors.

1.3 Commercially Reasonable Efforts. “Commercially Reasonable Efforts” means
diligent and commercially reasonable and expeditious efforts to accomplish a
task or objective in a manner that is at least equal to the efforts, quality and
resources devoted by a similarly situated corporation under similar
circumstances.

1.4 Commission. “Commission” means the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

1.5 Common Stock. “Common Stock” shall mean the Company’s common stock, par
value $0.01 per share.



--------------------------------------------------------------------------------

1.6 Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any similar federal statute, and the rules and regulations of the
Commission thereunder.

1.7 Holders. “Holders” shall mean (a) Hitachi, and (b) all of its Permitted
Transferees and (c) any Person to which Registrable Shares are transferred by
Hitachi or its Permitted Transferees that has registration rights pursuant to
Section 2.10 below, in each case for so long as such Person owns beneficially or
of record Registrable Shares.

1.8 Initiating Holders. “Initiating Holders” shall have the meaning set forth in
Section 2.1.1.

1.9 Majority Holders. “Majority Holders” shall mean Holders of a majority of the
Registrable Shares held by all Holders from time to time.

1.10 Permitted Transferee. “Permitted Transferee” shall mean any Affiliate of
Hitachi.

1.11 Person. “Person” means an individual, partnership, corporation, joint
venture, limited liability company, trust, unincorporated association or
government (including any political subdivision, agency, department or
instrumentality thereof).

1.12 Registrable Shares. “Registrable Shares” means the shares of Common Stock,
and any securities issued or issuable with respect to such Common Stock by way
of stock dividends or stock splits or in connection with a combination of
shares, recapitalization, merger, consolidation, or other reorganization or
otherwise. As to any particular Registrable Shares once issued, such Registrable
Shares shall cease to be Registrable Shares when (a) a registration statement
covering such Registrable Shares has been declared effective under the
Securities Act and such Registrable Shares have been disposed of pursuant to
such effective registration statement, (b) such Registrable Shares have been
distributed to the public pursuant to Rule 144, (c) such Registrable Shares
shall have ceased to be outstanding, (d) such Registrable Shares are held by a
Holder who is not an Affiliate of the Company and such shares are eligible for
sale pursuant to Rule 144(k) under the Securities Act or (e) such Registrable
Shares are held by a Holder who is an Affiliate of the Company and all such
shares are eligible for sale pursuant to Rule 144 under the Securities Act and
could be sold in one transaction in accordance with the volume limitations
contained in Rule 144(e)(1)(i) of the Securities Act.

1.13 Rule 415. “Rule 415” means Rule 415 or any comparable provision that may be
adopted by the Commission under the Securities Act.

1.14 Securities Act. “Securities Act” means the Securities Act of 1933, as
amended, or any similar federal statute, and the rules and regulations of the
Commission thereunder.

1.15 Selling Holder. “Selling Holder” means, with respect to any registration
statement, any Holder whose securities are included therein.

 

2



--------------------------------------------------------------------------------

2. Registration Rights.

2.1 Demand Registrations.

2.1.1 Demand Rights. At any time and from time to time after January 23, 2013,
any Holder who is a Majority Holder, or any group of Holders acting collectively
who together constitute Majority Holders, (any such Holder or Holders, the
“Initiating Holders”) shall be entitled:

(i) to make a written request (each, a “Demand”) of the Company to register some
or all of their Registrable Shares under the Securities Act (other than a shelf
registration under Rule 415 which shall be requested pursuant to subsection
(ii) below) on any Commission form then available for use by the Company
therefor (together with any registration covered by subsection (ii) below, a
“Demand Registration”); and

(ii) if the Company and the proposed offering qualifies for the use of Form S-3
under the Securities Act (or any successor form thereto), to make a Demand for a
Demand Registration on Form S-3 (or such successor form), provided that the
aggregate offering value must be reasonably expected to equal at least
$10,000,000 for any such Demand Registration under subsection (i) or this
subsection (ii) (or such lower amount as represents all Registrable Shares held
by the Initiating Holders). All Holders shall be entitled to participate in any
such Demand Registration, by whomever initiated, pursuant to the terms, and
subject to the limitations, of Sections 2.1.4 and 2.1.5 hereof. Notwithstanding
anything in this Section 2.1.1, (a) the Holders will collectively be entitled to
no more than an aggregate of two (2) Demand Registrations pursuant to clause
(i) above and (b) subject to Section 2.1.3.3, the Holders will be entitled to an
unlimited number of Demand Registrations pursuant to clause (ii) above.

2.1.2 Selection of Underwriter. Any Demand Registration hereunder shall be on
any appropriate form under the Securities Act permitting registration of such
Registrable Shares for resale by such Holders in the manner or manners
designated by the Initiating Holders (including, without limitation, pursuant to
one or more underwritten offerings), but subject to the next sentence. The
procedure for determining whether the offering will involve an underwritten
offering shall be determined by the Initiating Holders, and the managing
underwriter(s) shall be selected by the Initiating Holders; provided, however,
(A) in the case of an underwritten offering pursuant to this Section 2.1 that
will include only secondary shares, any managing underwriter that did not manage
or co-manage at least one previous underwritten registered public offering of
Common Stock shall be approved by the Company, which approval shall not be
unreasonably withheld, and (B) in the case of an underwritten offering pursuant
to this Section 2.1 that will include primary shares, each proposed managing
underwriter shall be approved by the Company. If requested, the Company shall
enter into an underwriting or purchase agreement with an investment banking firm
in connection with a Demand Registration containing reasonable representations,
warranties, indemnities and agreements then customarily included in underwriting
or purchase agreements by such underwriter with respect to secondary
distributions of securities.

 

3



--------------------------------------------------------------------------------

2.1.3 Registration.

2.1.3.1 Filing and Effectiveness of Registration Statement. The Company shall
file a registration statement with respect to such Demand Registration as
promptly as practicable following such Demand and use its Commercially
Reasonable Efforts to cause the same to be declared effective as promptly as
practicable following such Demand. Unless all of the Registrable Shares covered
by the registration statement have earlier been sold or withdrawn from sale or
cease to be Registrable Shares, the Company shall use its Commercially
Reasonable Efforts to maintain the effectiveness of any Demand Registration for
a period ending upon the sooner of (i) the sale of all Registrable Shares
covered by such registration statement or the date on which the Holders of
unsold Registrable Shares deliver written notice to the Company that they no
longer intend to offer or sell such securities pursuant to the registration
statement and (ii) the expiration of the period lasting one hundred eighty
(180) days (in the case of a shelf registration) or ninety (90) days (in the
case of any other registration) after such registration statement is first
declared effective, plus (x) the number of days during which the Selling Holders
are prohibited from making sales pursuant to such Demand Registration because of
any stop order, injunction or other order or requirement of the Commission or
any other U.S. governmental agency or court and (y) the number of days
constituting any Demand Suspension Period (as defined in Section 2.1.3.2) (the
“Demand Period”). A registration will not count as a Demand Registration unless
it is declared effective by the Commission and remains effective until the
earlier of (x) such time as all of the Registrable Shares included on a demand
basis in such registration have been sold or disposed of by the Selling Holders
or cease to be Registrable Shares, or (y) the expiration of the Demand Period.
In addition, a request for registration shall not be deemed to constitute a
Demand Registration for purposes of the preceding sentence if: (i) the
conditions to closing specified in any purchase agreement or underwriting
agreement entered into in connection with such registration are not satisfied
other than by reason of some act or omission by the Holders requesting such
registration; (ii) the Company voluntarily takes any action that would result in
the Holder not being able to sell such Registrable Shares covered thereby during
the Demand Period; or (iii) if the Demand Registration does not involve an
underwritten offering, the Selling Holders determine not to proceed following
any delay of more than sixty (60) consecutive days imposed by the Company under
Section 2.1.3.2 hereof, provided, that prior to such delay, the Holders have not
sold more than eighty percent (80%) of the Registrable Shares included in such
Demand Registration on a demand basis.

2.1.3.2 Demand Suspension Period. Notwithstanding Section 2.1.3.1, the Company
may, at any time, delay the filing or delay or suspend the effectiveness of the
Demand Registration or, without suspending such effectiveness, instruct the
Selling Holders not to sell any securities included in the Demand Registration
or delay the filing of any amendment or supplement pursuant to Section 2.1.3.4,
if the Board has determined and promptly notifies the Selling Holders in writing
that in its reasonable good faith judgment (i) a material event has occurred or
is likely to occur with respect to the Company that has not been publicly
disclosed and, if disclosed, could reasonably be expected to materially and
adversely affect the Company and its ability to consummate the Demand
Registration or (ii) the Demand Registration could reasonably be expected to
interfere with any material financing, acquisition, corporate reorganization,
merger, tender offer or other significant transaction involving the Company (a
“Demand Suspension Period”), by providing the Selling Holders with written
notice of such Demand Suspension Period and the reasons therefor. The Company
shall use its Commercially

 

4



--------------------------------------------------------------------------------

Reasonable Efforts to provide such notice at least ten (10) days prior to the
commencement of such a Demand Suspension Period; provided, however, that in any
event the Company shall provide such notice no later than the commencement of
such Demand Suspension Period; provided, further, that in no event shall one or
more Demand Suspension Periods exceed, in the aggregate, 90 days during any
consecutive 12-month period.

2.1.3.3 Limitations on Demand Registration. Notwithstanding Section 2.1.3.1, the
Company shall not be obligated to file a registration statement with respect to
a Demand Registration within six (6) months (or, if shorter, the underwriters’
lock up period applicable to participants in such offering) following the
consummation of any underwritten public offering of shares of capital stock of
the Company in which Registrable Shares of the Holders are included pursuant to
Section 2.2.

2.1.3.4 Amendments and Supplements. Subject to Section 2.1.3.2, the Company
further agrees to supplement or amend such registration statement with respect
to such Demand Registration, as required by the registration form utilized by
the Company or by the instructions applicable to such registration form or by
the Securities Act for the registration of securities or as reasonably requested
(which request shall result in the filing of a supplement or amendment subject
to approval thereof by the Company, which approval shall not be unreasonably
withheld) by any Selling Holder or any managing underwriter of Registrable
Shares to which such Demand Registration relates, and the Company agrees to
furnish to the Selling Holders (and any managing underwriter) copies, in
substantially the form proposed to be used and/or filed, of any such supplement
or amendment prior to its being used and/or filed with the Commission. The
Company shall prepare and file any amendment or supplement as promptly as is
commercially practicable. The Selling Holders shall promptly notify the Company
in writing upon completion of any offer or sale or at such time as such Holders
no longer intend to make offers or sales under any registration statement of the
Company. The Company shall be required to amend or supplement from time to time
the registration statement with respect to any Demand Registration to update the
list of Selling Holders pursuant to written requests by such Holders (provided
the Company shall not be obligated to do so more frequently than every
forty-five (45) days).

2.1.3.5 Review of Registration Statement. The Company will furnish to the
Holders of the Registrable Shares covered by a Demand Registration and the
underwriters, if any, copies of all documents proposed to be filed in connection
therewith (including, without limitation, all amendments and supplements to the
registration statement, but excluding any documents (or portions thereof) as to
which confidential treatment under applicable Commission rules has been
requested) at least five (5) business days prior to such filing, which documents
will be subject to the review and reasonable comment, within such five
(5) business day period, of such Holders and underwriters. The Company will not
file any registration statement in connection with a Demand Registration without
the consent of the Holders of a majority of the Registrable Shares to be
included in such Demand Registration, which consent shall be deemed given if no
written objection is received by the Company on or before the end of such five
business day period.

2.1.4 Inclusion of Registrable Shares. Any written request for a Demand shall
specify the number of Registrable Shares to be registered and the intended
methods of disposition thereof. Within five (5) business days after receipt of
any Demand, the Company

 

5



--------------------------------------------------------------------------------

shall give written notice of such registration request to the other Holders and
the Company shall include in such registration all Registrable Shares as to
which the Company has received written requests for inclusion therein from such
Holders within ten (10) business days after the date on which such notice is
given. Each such request shall also specify the aggregate number of Registrable
Shares to be registered and the intended method of distribution thereof. The
Company may also include in such Demand Registration shares of Common Stock for
the account of the Company and any other Persons who hold shares of Common
Stock.

2.1.5 Priority on Demand Registrations. If a Demand Registration is an
underwritten registration and the managing underwriters of such offering
determine that the aggregate number of Registrable Shares which the Selling
Holders exercising their Demand Registration rights, the Company and any other
Persons desiring to participate in such Demand Registration propose to include
in such registration statement exceeds the maximum number of shares of Common
Stock that can reasonably be expected to be sold within a price range acceptable
to the Initiating Holders, then the Company will include in such registration:

(i) in the case of a Demand pursuant to clause (i) of Section 2.1.1, first, the
Registrable Shares of the Initiating Holders, second, any securities requested
to be included by other Holders, third, any securities to be sold for the
account of the Company, and fourth, the securities requested to be included by
other securityholders of the Company pursuant to contractual rights to
participate in such registration (the “Other Securityholders”); and

(ii) in the case of a Demand pursuant to clause (ii) of Section 2.1.1, first,
the Registrable Shares of the Holders, second, any securities to be sold for the
account of the Company, and third, the securities requested to be included by
Other Securityholders; provided, however, in either case, the managing
underwriters shall have the right to eliminate entirely the participation of the
Company and the Other Securityholders.

If in connection with any market “cutback” pursuant to this Section 2.1.5, the
Registrable Shares of the Holders who have requested that securities owned by
them be included in such registration shall be included on a pro rata basis in
proportion to the number of Registrable Shares then held by each such Holder.

2.1.6 Compliance. Notwithstanding any other provisions hereof, the Company shall
use its best efforts to ensure that (i) any Demand Registration, and any
amendment thereto, and any prospectus forming a part thereof, and any supplement
thereto, complies in all material respects with the Securities Act and the rules
and regulations thereunder, (ii) any Demand Registration and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any prospectus
forming part of any Demand Registration, and any supplement to such prospectus,
does not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements, in the light of the
circumstances under which they are made, not misleading.

 

6



--------------------------------------------------------------------------------

2.2 Piggyback Registration.

2.2.1 Right to Include Registrable Shares. If at any time after the date hereof,
the Company proposes to register any of its equity securities under the
Securities Act, whether or not for sale for its own account, on a form and in a
manner which would permit registration of Registrable Shares for a public
offering under the Securities Act (other than on a registration statement (i) on
Form S-4 or Form S-8 or any successor form thereto or any other registration
statement relating to a special offering to the Company’s or its subsidiaries’
employees) or (ii) filed in connection with an exchange offer or (iii) filed in
connection with a primary offering of securities of the Company for its own
benefit in connection with an employee benefit, share dividend, share ownership
or dividend reinvestment plan) (a “Piggyback Registration”), the Company shall
give written notice of the proposed registration to each Holder at least twenty
(20) days prior to the filing thereof, and each Holder shall have the right to
request that all or any part of its Registrable Shares be included in such
registration by giving written notice to the Company within twenty (20) days
after the giving of such notice by the Company. Subject to Section 2.2.2, the
Company will include in such registration, on such terms and conditions as the
other securities to be included therein, all Registrable Shares with respect to
which the Company has received written requests for inclusion therein within
such thirty (30) day period. If the registration statement is to cover an
underwritten offering, such Registrable Shares shall be included in the
underwriting on the same terms and conditions as the securities otherwise being
sold through the underwriters.

2.2.2 Priority on Piggyback Registrations. If the Piggyback Registration is an
underwritten offering and the managing underwriter(s) of such offering determine
in their good faith judgment that the aggregate number of securities, including
shares of Common Stock, of the Company which all Holders and all Other
Securityholders propose to include in such registration statement exceeds the
maximum number of securities, including shares of Common Stock, that can be sold
in such offering without materially and adversely affecting the marketability of
the offering or the selling price to be obtained, the Company will include in
such registration: first, the shares of Common Stock which the Company proposes
to sell, and second, the Registrable Shares of the Selling Holders, and
securities to be sold for the account of Other Securityholders (pro rata among
all such Selling Holders and Other Securityholders on the basis of the number of
Registrable Shares or other securities of the Company then held by each of such
Selling holders and other Securityholders who have requested that securities
owned by them be so included).

2.2.3 Underwriters. Registrable Shares proposed to be registered and sold in an
underwritten offering for the account of any Selling Holder pursuant to a
Piggyback Registration shall be sold to prospective underwriters selected or
approved by the Company and on the terms and subject to the conditions of one or
more underwriting agreements negotiated between the Company and/or Other
Securityholders exercising contractual demand registration rights and the
prospective underwriters. The Selling Holders shall be permitted to withdraw all
or a part of the Registrable Shares held by such Selling Holders which were to
be included in such Piggyback Registration at any time prior to the effective
date of such registration. The Company may withdraw any registration statement
for such registration at any time before it becomes effective, or postpone the
offering of securities, without obligation or liability to any Selling Holder.

 

7



--------------------------------------------------------------------------------

2.3 Registration Statement. In connection with any registration of Registrable
Shares under the Securities Act pursuant to this Agreement, the Company will
furnish each Selling Holder and each underwriter, if any, with a copy of the
registration statement and all amendments thereto and will supply each such
Selling Holder with copies of any prospectus included therein (including a
preliminary prospectus and all amendments and supplements thereto), in each case
including all exhibits, in such quantities as may be reasonably necessary for
the purposes of the proposed sale or distribution covered by such registration
(the Company hereby consenting to the use in accordance with all applicable
federal securities laws of each such registration statement (or amendment or
post-effective amendment thereto) and each such prospectus (or preliminary
prospectus or supplement thereto) by each such Selling Holder and the
underwriters, if any, in connection with the offering and sale of the
Registrable Shares covered by such registration statement or prospectus). The
Company shall not, however, be required to maintain the registration statement
relating to a Demand Registration and to supply copies of a prospectus for a
period beyond the Demand Period and, at the end of such Demand Period, the
Company may deregister any Registrable Shares covered by such registration
statement and not then sold or distributed. In connection with any such
registration of Registrable Shares, the Company will, at the request of the
managing underwriter with respect thereto (or, if not an underwritten offering,
at the request of Selling Holders holding a majority of the Registrable Shares
to be included in the registration) use its Commercially Reasonable Efforts to
register or qualify such Registrable Shares for sale under the securities laws
of such states as is reasonably requested to permit the distribution of such
Registrable Shares and, to use its reasonable efforts to keep each such
registration or qualification effective during the period such registration
statement is required to be kept effective and to do such other acts or things
reasonably necessary or advisable to enable the disposition in such
jurisdictions of the securities covered by the applicable registration statement
in accordance with applicable “blue sky” securities laws of such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereof to qualify as a foreign corporation or to
execute a general consent to service of process in any jurisdiction or becomes
subject to taxation in any jurisdiction.

In connection with any offering of Registrable Shares registered pursuant to
this Agreement, the Company shall (i) furnish each Selling Holder, at the
Company’s expense, certificates representing ownership of the Registrable Shares
which are sold pursuant to the registration statement, in such denominations and
registered in such names as the managing underwriter, if any, or such Selling
Holder shall reasonably request, and (ii) instruct the transfer agent and
registrar of the Common Stock to release any stop transfer orders with respect
to the Registrable Shares so sold.

2.4 Registration Procedures. In connection with the Company’s obligations to
effect a registration pursuant to Section 2.1 and 2.2, the Company will
promptly:

2.4.1 cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority (“FINRA”);

2.4.2 subject to Section 2.1.3.2, cause the prospectus to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act;

 

8



--------------------------------------------------------------------------------

2.4.3 notify each Holder of Registrable Shares covered by the registration
statement; (A) when the prospectus or any prospectus supplement or
post-effective amendment has been filed, and with respect to the registration
statement or any post-effective amendment, when the same has become effective;
(B) of any request by the Commission for any amendments or supplements to the
registration statement or the prospectus or for additional information; (C) of
the issuance by the Commission of any stop order suspending the effectiveness of
the registration statement or the initiation of any proceedings for that
purpose; (D) if, at any time prior to the closing contemplated by an
underwriting agreement entered into in connection with such registration
statement, it becomes aware that the representations and warranties of the
Company contained in such agreement cease to be true and correct; (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and (F) of the
happening of any event which it believes may make any statement made in the
registration statement, the prospectus or any document incorporated therein by
reference untrue and which requires the making of any changes in the
registration statement, the prospectus or any document incorporated therein by
reference in order to make the statements therein not misleading; and (G) upon
the occurrence of a Demand Suspension Period;

2.4.4 make Commercially Reasonable Efforts to obtain the withdrawal of any order
suspending the effectiveness of the registration statement or the suspension of
the qualification of the Registrable Shares for sale in any jurisdiction, or to
prevent any such suspension;

2.4.5 subject to Section 2.1.3.2 if required, based on the advice of the
Company’s counsel, prepare a supplement or post-effective amendment to the
registration statement, the related prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Shares, the prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading;

2.4.6 make Commercially Reasonable Efforts to cause all Registrable Shares
covered by the registration statement to be listed on each securities exchange
on which identical securities issued by the Company are then listed if requested
by the Holder thereof or the managing underwriters, if any, and, if not so
listed, to be approved for listing on the New York Stock Exchange or for
quotation on The Nasdaq Market, Inc. National Market (NASDAQ);

2.4.7 provide and cause to be maintained a transfer agent and registrar for all
Registrable Shares covered by such registration statement from and after a date
not later than the effective date of such registration statement;

2.4.8 if necessary, use its best efforts to provide a CUSIP number for the
Registrable Shares, not later than the effective date of the registration
statement;

2.4.9 use its best efforts to (A) obtain opinions of counsel to the Company and
updates thereof addressed to managing underwriters, if any, covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such underwriters, and
(B) obtain “cold comfort” letters and updates

 

9



--------------------------------------------------------------------------------

thereof from the Company’s independent certified public accountants addressed to
any such managing underwriters, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters by
accountants in connection with underwritten offerings (each of the above being
done at each closing under such underwriting agreement or as and to the extent
required thereunder);

2.4.10 subject to the receipt of reasonably satisfactory agreements relating to
confidentiality, make available for inspection, in connection with the
preparation of a registration statement pursuant to this Agreement, by a
representative of the Holders of Registrable Shares covered by the registration
statement, and any attorney or accountant retained by such Holders, such
financial and other records and pertinent corporate documents and properties of
the Company which such Persons may reasonably request and which such Holders may
reasonably request to enable such Holders to verify the information set forth in
the registration statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, attorney or accountant in connection with such verification;
provided, however, that any records, information or documents that are
designated by the Company in writing as confidential shall be kept confidential
by such Persons unless disclosure of such records, information or documents is
required by court or administrative order; provided further that appropriate
arrangements are made, to the extent required by applicable antitrust law, to
limit access to such information in accordance with applicable anti-trust laws;
provided further that, without limiting the foregoing, no such information shall
be used by any Person in connection with any transactions in securities of the
Company and its subsidiaries in violation of law and provided further, that to
the extent the Company deems any of the requested information competitively
sensitive, the Company may restrict access to any such competitively sensitive
information to attorneys or accountants engaged by the Holders (and who are not
employees of any Holder or any Affiliate of any Holder) for the sole purpose of
verifying the information set forth in the registration statement, and such
attorneys or accountants shall agree in writing with the Company that they will
not disclose such information to any Holder or any Affiliate of any Holder;

2.4.11 not sell, make any short sale of, loan, grant any option for the purpose
of, effect any public sale or distribution of or otherwise dispose of its equity
securities or securities convertible into or exchangeable or exercisable for any
of such securities during the seven (7) days prior to and a period up to ninety
(90) days after any underwritten registration pursuant hereto has become
effective, unless the underwriter managing such registration otherwise agrees,
and except for (A) offers or sales pursuant to Form S-4 or S-8 or any successor
or similar forms thereto or pursuant to a primary offering of securities of the
Company for its own benefit in connection with an employee benefit, share
dividend, share ownership or dividend reinvestment plan, and (B) grants of
options under its stock option plans and may issue securities (i) pursuant to
stock subscription agreements outstanding prior to the beginning of such period,
(ii) issuable upon the exercise or conversion of outstanding convertible
securities, stock options and other options, warrants and rights of the Company,
(iii) in private transactions for cash, and (iv) in connection with
acquisitions; and

2.4.12 otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission and make available to its securityholders as soon
as reasonably practicable, an earnings statement which satisfies the provision
of Section 11(a) of the Securities Act and Rule 158 thereunder.

 

10



--------------------------------------------------------------------------------

2.5 Holdback Agreement. Notwithstanding any other provision of this Section 2,
each Holder of Registrable Shares agrees that in the event the Company is
issuing new shares of its Common Stock to the public in an underwritten offering
in which such Holder included Registrable Shares pursuant to Section 2.2 hereof,
if so requested by the managing underwriter(s) in such offering, such Holder
will not offer for public sale (other than as part of such underwritten public
offering) any securities of the issue being registered or any securities similar
to those being registered, or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144, during
the seven (7) days prior to and such number of days (not in excess of ninety
(90)) after the effective date of the registration statement in connection with
such public offering, without the consent of the managing underwriter(s).

2.6 Registration Expenses. All expenses, disbursements and fees incurred by the
Company in connection with carrying out its obligations under this Section 2
shall be borne by the Company, including without limitation the reasonable fees
and expenses of one counsel to the Selling Holders (not to exceed $50,000);
provided, however, that each Selling Holder shall pay (i) all underwriting
discounts, commissions, fees and expenses and all transfer taxes with respect to
the shares sold by such Selling Holder and (ii) all other expenses incurred by
such Selling Holder and incidental to the sale and delivery of the shares to be
sold by such Holder.

2.7 Conditions to Holder’s Rights. It shall be a condition of each Selling
Holder’s rights hereunder that:

2.7.1 Cooperation. Such Selling Holder shall cooperate with the Company by, with
reasonable promptness, supplying information and executing documents relating to
such Selling Holder or the securities of the Company owned by such Selling
Holder in connection with such registration which are customary for offerings of
this type or is required by applicable laws or regulations (including agreeing
to sell such Selling Holder’s Registrable Shares on the basis provided in any
underwriting arrangements containing customary terms reasonably satisfactory to
such Selling Holder); and

2.7.2 Undertakings. Such Selling Holder shall enter into any undertakings and
take such other action relating to the conduct of the proposed offering which
the Company or the underwriters may reasonably request as being necessary to
insure compliance with federal and state securities laws and the rules or other
requirements of FINRA or which the Company or the underwriters may reasonably
request to otherwise effectuate the offering.

2.7.3 Notice of Sale. In connection with and as a condition to the Company’s
obligations with respect to any shelf registration statement, each Holder of
Registrable Shares covenants and agrees that it will not offer or sell any
Registrable Shares under the registration statement until it has provided a
written notice to the Company of such proposed sale (a “Shelf Sale Notice”) and
has received copies of the prospectus relating to such registration statement as
then amended or supplemented and notice from the Company that the registration
statement and any post-effective amendments thereto have become effective. Upon
any notice contemplated by Section 2.1.3.2, such Holder shall not offer or sell
any Registrable Shares pursuant to the

 

11



--------------------------------------------------------------------------------

registration statement until, in the reasonable good faith judgment of the
Company, the event which is the subject of such notice no longer precludes sale
or such Holder receives copies of the supplemented or amended prospectus
disclosing information relating to such event, and, if so directed by the
Company, such Holder will deliver to the Company all copies in its possession,
other than permanent file copies, of the prospectus as amended or supplemented
at the time of receipt of such notice under Section 2.1.3.2.

2.8 Indemnification.

2.8.1 Indemnification by the Company. In the case of any offering registered
pursuant to this Agreement, the Company agrees to indemnify to the fullest
extent permitted by law and hold each Selling Holder, its officers, directors,
partners and members and each Person, if any, who controls each Selling Holder
(within the meaning of the Securities Act), harmless against any and all losses,
claims, damages, liabilities and expenses (including, without limitation
reasonable and documented attorneys’ fees and disbursements, which shall be
reimbursed periodically as incurred) (collectively “Losses”) to which they or
any of them may become subject under the Securities Act or any other statute or
common law or otherwise, insofar as any such Losses shall arise out of, be
caused by or shall be based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the registration statement relating to
the sale of such Registrable Shares, or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (ii) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus (as
amended or supplemented if the Company shall have filed with the Commission any
amendment thereof or supplement thereof), if used prior to the effective date of
such registration statement, or contained in the prospectus (as amended or
supplemented if the Company shall have filed with the Commission any amendment
thereof or supplement thereof, including the information deemed part of such
registration statement pursuant to Rule 430A promulgated under the Securities
Act), if used within the period during which the Company shall be required to
keep the registration statement to which such prospectus relates current
pursuant to the terms of this Agreement, or the omission or alleged omission to
state therein (if so used) a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that the indemnification agreement contained
in this Section 2.8.1 shall not apply to such Losses which shall arise from the
sale of Registrable Shares to any Person if such Losses shall arise out of,
shall be caused by or shall be based upon any such untrue statement or alleged
untrue statement, or any such omission or alleged omission, if (i) such
statement or omission shall have been made in reliance upon and in conformity
with information furnished in writing to the Company by such Selling Holder
specifically for use in connection with the preparation of the registration
statement or any preliminary prospectus or prospectus contained in the
registration statement or any such amendment thereof or supplement thereto;
(ii) if such untrue statement or omission was made in any preliminary prospectus
if (a) the Selling Holder failed to send or deliver a copy of the final
prospectus, if obligated to do so, with or prior to the delivery of written
confirmation of the sale by such Selling Holder of Registrable Shares to the
Person asserting the claim from which such Losses arise and (b) the final
prospectus corrected such untrue statement or such omission; or (iii) any such
Losses arise out of, are caused by or are based upon an untrue statement or
omission in the prospectus, if (a) such untrue statement or omission is
corrected in an amendment or supplement to the prospectus and (b) having
previously been furnished by or

 

12



--------------------------------------------------------------------------------

on behalf of the Company with copies of the prospectus as so amended or
supplemented, such Selling Holder thereafter fails to deliver such prospectus as
so amended or supplemented, prior to or concurrently with the sale of
Registrable Shares to the person asserting the claim from which such Losses
arise.

2.8.2 Indemnification by Holders of Registrable Shares. Each Selling Holder,
severally and not jointly, agrees to indemnify to the fullest extent permitted
by law and hold the Company and the other Selling Holders (other than Affiliates
thereof), their respective directors, officers, partners and members and each
Person, if any, who controls the Company or such other Selling Holders (within
the meaning of the Securities Act), harmless against any and all Losses arising
out of, caused by or based upon any untrue statement of a material fact
contained in any registration statement, prospectus or form of prospectus, or
arising out of, caused by or based upon any omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the preliminary prospectus and the prospectus, in each case, including
amendments or supplements, in light of the circumstances in which they were
made) not misleading, to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished in writing by
such Selling Holder to the Company expressly for use in such registration
statement or prospectus; provided, however, that the obligation to indemnify
will be several and not joint and in no event shall the liability of any Selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by any such Selling Holder upon the sale of the Registrable Shares
under the registration statement giving rise to such indemnification obligation.

2.8.3 Conduct of Indemnification Proceedings. In order for a Person (the
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement in respect of, arising out of or involving a claim or demand made
by any Person against the Indemnified Party (a “Claim”), such Indemnified Party
must notify the indemnifying party (“Indemnifying Party”) in writing, and in
reasonable detail, of the Claim as promptly as reasonably possible after receipt
by such Indemnified Party of notice of the Claim; provided, however, that
failure to give such notification on a timely basis shall not affect the
indemnification provided hereunder except to the extent the Indemnifying Party
shall have been actually materially prejudiced as a result of such failure.
Thereafter, the Indemnified Party shall deliver to the Indemnifying Party,
promptly after the Indemnified Party’s receipt thereof, copies of all notices
and documents (including court filings and related papers) received by the
Indemnified Party relating to the Claim.

If a Claim is made against an Indemnified Party, the Indemnifying Party shall be
entitled to participate in the defense thereof and, if it so chooses and
acknowledges its obligation in writing to indemnify the Indemnified Party
therefor, to assume at its cost the defense thereof with counsel selected by the
Indemnifying Party and reasonably satisfactory to the Indemnified Party and to
settle such suit, action, claim or proceeding in its discretion with a full
release of the Indemnified Party and no admission of liability. Notwithstanding
any acknowledgment made pursuant to the immediately preceding sentence, the
Indemnifying Party shall continue to be entitled to assert any limitation to the
amount of Losses for which the Indemnifying Party is responsible pursuant to its
indemnification obligations. Should the Indemnifying Party so elect to assume
the defense of a Claim, the Indemnifying Party shall not be liable to the
Indemnified Party for legal expenses subsequently incurred by the Indemnified
Party in connection with the

 

13



--------------------------------------------------------------------------------

defense thereof unless the Indemnifying Party has materially failed to defend,
contest or otherwise protest in a timely manner against Claims. If the
Indemnifying Party assumes such defense, the Indemnified Party shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the Indemnifying Party, it being
understood, however, that the Indemnifying Party shall control such defense. The
Indemnifying Party shall be liable for the fees and expenses of counsel employed
by the Indemnified Party for any period during which the Indemnifying Party has
not assumed the defense thereof. If the Indemnifying Party chooses to defend any
Claim, all the parties hereto shall cooperate in the defense or prosecution of
such Claim. Such cooperation shall include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information which are reasonably relevant to such Claim, and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Whether or not
the Indemnifying Party shall have assumed the defense of a Claim, the
Indemnified Party shall not admit any liability with respect to, or settle,
compromise or discharge, such Claim without the Indemnifying Party’s prior
written consent (which consent shall not be unreasonably withheld); provided,
however, the Indemnified Party shall be free to admit liability with respect to,
or settle, compromise or discharge such Claim without the Indemnifying Party’s
consent to the extent that the Indemnifying Party fails to acknowledge in
writing its obligation to indemnify hereunder with respect to such Claim within
20 business days following the Indemnified Party’s delivery to the Indemnifying
Party of (i) a written request for such acknowledgement and (ii) a written
notice describing the Claim and the basis upon which the Indemnified Party seeks
indemnity therefor in reasonable detail.

The obligations of the Company and the Holders under this Section 2.8 shall
survive completion of any offering of Registrable Shares pursuant to a
registration statement and the termination of this Agreement. The Indemnifying
Party’s liability to any such Indemnified Party hereunder shall not be
extinguished solely because any other Indemnified Party is not entitled to
indemnity hereunder.

2.8.4 Contribution. If the indemnification provided for in this Section 2.8 is
unavailable to an Indemnified Party in respect of any Losses or is insufficient
to hold such Indemnified Party harmless, then, except to the extent that
contribution is not permitted under Section 11(f) of the Securities Act, each
applicable Indemnifying Party shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect (i) the relative fault of the Indemnifying Party, on the
one hand, and such Indemnified Party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses, (ii) in the case
of the indemnification by one Selling Holder of another, the relative benefits
received by the Indemnifying Party, on the one hand, and such Indemnified Party,
on the other hand, from the offering of the Registrable Shares, and (iii) any
other relevant equitable considerations appropriate under the circumstances. The
relative benefits to the Indemnifying Party and any Indemnified Party shall be
determined by reference to, among other things, the total proceeds received by
the Indemnifying Party and Indemnified Party in connection with the offering to
which such losses, claims, damages, liabilities or expenses relate. The relative
fault of such Indemnifying Party, on the one hand, and such Indemnified Party,
on the other hand, shall be determined by reference to, among other things,
whether any action in question, including any untrue statement of a material
fact or omission to state a material fact, has been taken or made by, or relates
to information supplied by, such

 

14



--------------------------------------------------------------------------------

Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information concerning the matter with respect to which the
claim was asserted and opportunity to correct or prevent such action, statement
or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.8.4 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 2.8.4, no Indemnifying Party that
is a Selling Holder shall be required to contribute any amount in excess of the
amount by which the net proceeds received by such Selling Holder from the sale
of Registrable Shares under the applicable registration statement exceeds the
amount of any damages that such Selling Holder has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

2.8.5 Underwriting Agreement to Govern. At such time as an underwriting
agreement with respect to a particular underwriting is entered into, the terms
of any such underwriting agreement shall govern to the extent inconsistent with
Sections 2.8.1 and 2.8.2; provided, however, that the indemnification provisions
of such underwriting agreement as they relate to Selling Holders are customary
for registrations of the type then proposed and provide for indemnification by
such Selling Holders only with respect to written information furnished by such
Selling Holders (it being understood that the Company will use commercially
reasonable efforts, not requiring the expenditure of money, to attempt to
persuade the underwriters to limit any such indemnification obligations of a
Selling Holder under such underwriting agreement to an amount equal to the net
proceeds received by such Selling Holder in the relevant offering).

2.9 Rule 144. So long as the Company has a class of equity securities registered
pursuant to Section 12 of the Exchange Act, the Company shall file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder and will take such
further action as any Holder of Registrable Shares may reasonably request, all
to the extent required from time to time to enable such Holder to sell
Registrable Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such Rule may be amended form time to time, or (b) any similar rule or
regulation hereafter adopted by the Commission. Upon the request of any Holder
of Registrable Shares, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.

2.10 Transfer of Registration Rights. The rights to cause the Company to
register securities granted to the Holders under Sections 2.1 and 2.2 may be
assigned by Hitachi to any Permitted Transferee of Hitachi. As a condition to
the Permitted Transferee obtaining registration rights under this Agreement, the
Permitted Transferee shall agree in writing to be bound by this Agreement.

 

15



--------------------------------------------------------------------------------

3. General.

3.1 Remedies. In the event of a breach by the Company of its obligations under
this Agreement, each Holder of Registrable Shares, in addition to being entitled
to exercise all rights granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Agreement. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of any of the provisions of this Agreement
and hereby waives the defense in any action for specific performance that a
remedy at law would be adequate.

3.2 Complete Agreement; Modifications. This Agreement and any documents referred
to herein or executed contemporaneously herewith constitute the parties’ entire
agreement with respect to the subject matter hereof and supersede all
agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof. This Agreement may be amended, altered or modified only by a writing
signed by the Company and the Majority Holders.

3.3 Additional Documents. Each party hereto agrees to execute any and all
further documents and writings and to perform such other actions which may be or
become necessary or expedient to effectuate and carry out this Agreement.

3.4 Notices. All notices or other communications hereunder shall be in writing
and shall be given by (i) personal delivery, (ii) courier or other delivery
service which obtains a receipt evidencing delivery, (iii) registered or
certified mail (postage prepaid and return receipt requested), or (iv) facsimile
or similar electronic device, to such address as may be designated from time to
time by the relevant party, and which shall initially be:

 

  (a) in the case of the Company:

Oclaro, Inc.

2560 Junction Ave.

San Jose, CA 95134

Attn: Corporate Secretary

Facsimile: +1 408 919 1501

With a copy to:

Jones Day

1755 Embarcadero Road

Palo Alto, CA 94303

Attn: Robert T Clarkson

          Kevin B. Espinola

 

16



--------------------------------------------------------------------------------

  (b) in the case of Hitachi:

Hitachi, Ltd.

Hitachi Omori 2nd Bldg., 27-18 Minami-Oi 6-chome

Shinagawa-ku, Tokyo 140-8572

Japan

Attn: General Manager

Global Strategic Planning

Global Business Planning & Operations Division

Information & Telecommunication Systems Company

Facsimile: +81-3-5471-2582

with a copy to:

Toru Yamasaki

Director

Global Business Planning Department

Information & Telecommunication Systems Company

Hitachi, Ltd.

Hitachi Omori 2nd Bldg., 27-18 Minami-Oi 6-chome

Shinagawa-ku, Tokyo 140-8572

Japan

Phone: +81-3-5471-2548

All notices and other communications shall be deemed to have been given (i) if
delivered by the United States mail, three business days after mailing (five
business days if delivered to an address outside of the United States), (ii) if
delivered by a courier or other delivery service, one business day after
dispatch (two business days if delivered to an address outside of the United
States), and (iii) if personally delivered or sent by facsimile or similar
electronic device, upon receipt by the recipient or its agent or employee
(which, in the case of a notice sent by facsimile or similar electronic device,
shall be the time and date indicated on the transmission confirmation receipt).
No objection may be made by a party to the manner of delivery of any notice
actually received in writing by an authorized agent of such party.

3.5 No Third-Party Benefits. Except as expressly provided in this Agreement,
none of the provisions of this Agreement shall be for the benefit of, or
enforceable by, any third-party beneficiary.

3.6 Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

3.7 Governing Law. All questions with respect to the Agreement and the rights
and liabilities of the parties shall be governed by the laws of the State of
Delaware, regardless of the choice of laws provisions of Delaware or any other
jurisdiction.

 

17



--------------------------------------------------------------------------------

3.8 Submission to Jurisdiction; Waivers. Each party to this Agreement hereby
irrevocably and unconditionally:

3.8.1 submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of Delaware, the courts of the United States of America situated in
Delaware and appellate courts from any thereof;

3.8.2 consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

3.8.3 agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth herein or at such other address of which the agent shall have
been notified pursuant thereto, to the extent permitted by law; and

3.8.4 agrees that nothing contained herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

3.9 Waivers Strictly Construed. With regard to any power, remedy or right
provided herein or otherwise available to any party hereunder (a) no waiver or
extension of time shall be effective unless expressly contained in a writing
signed by the waiving party; and (b) no alteration, modification or impairment
shall be implied by reason of any previous waiver, extension of time, delay or
omission in exercise, or other indulgence.

3.10 Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

3.11 Attorneys’ Fees. Should any litigation be commenced (including any
proceedings in a bankruptcy court) between the parties hereto or their
representatives concerning any provision of this Agreement or the rights and
duties of any person or entity hereunder, the party or parties prevailing in
such proceeding shall be entitled, in addition to such other relief as may be
granted, to the attorneys’ fees and court costs incurred by reason of such
litigation.

3.12 Headings. The Article and Section headings in this Agreement are inserted
only as a matter of convenience, and in no way define, limit, extend or
interpret the scope of this Agreement or of any particular Article or Section.

3.13 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth hereinabove.

 

OCLARO, INC. By:  

/s/ Jerry Turin

 

Jerry Turin

Chief Financial Officer

HITACHI, LTD. By:  

/s/ Toru Yamasaki

 

Toru Yamasaki

Director, Global Business Planning Dept.

Information & Telecommunication Systems Co.

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT